Citation Nr: 1431372	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-07 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to increased initial disability ratings for a right shoulder disability, rated at 20 percent from November 29, 2005, 100 percent from June 8, 2007, and 20 percent from September 1, 2007.

5.  Entitlement to increased initial disability rating for a left shoulder disability rated at 0 percent from November 29, 2005, 10 percent from June 4, 2009, 100 percent from August 3, 2009, and 10 percent from November 1, 2009.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The Veteran served from July 1967 to May 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2006 and April 2007 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  

An April 2007 rating decision granted, in pertinent part, service connection for right shoulder degenerative joint disease, with rotator cuff arthropathy, rated at 20 percent, and service connection for left shoulder osteoporosis rated at 0 percent.  A September 2008 rating decision granted a temporary total disability rating for the right shoulder disability from June 8, 2007 to September 1, 2007.  A February 2014 rating decision regarding the left shoulder disability granted a 10 percent disability rating from June 4, 2009, a temporary total disability rating from August 3, 2009 to November 1, 2009, and a 10 percent rating thereafter.  As the Veteran is presumed to be seeking the maximum schedular benefit available, and has not indicated otherwise, these issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board notes that the Veteran's appeal originally also included a claim for service connection for hepatitis C.  This claim, however, was granted in a February 2014 rating decision.  Consequently, it is no longer on appeal to the Board.

The Veteran failed to report for a scheduled April 2012 Travel Board hearing without good cause; therefore, his request is withdrawn.  38 C.F.R. § 20.704(e) (2013).

There are multiple relevant documents located in the Veterans Benefits Management System and Virtual VA, in addition to the paper claims file.  These documents have been reviewed in the adjudication of this appeal.

The appeal regarding the issues of entitlement to service connection for bilateral hearing loss and increased ratings for a right shoulder disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the matter, the Board received notification from the Veteran that he was withdrawing his appeal seeking service connection for a low back disability; there are no questions of fact or law in this matter remaining for the Board to consider.

2.  The Veteran's tinnitus began during service and has persisted since that time.

3.  The Veteran is right-hand dominant.

4.  From July 31, 2008, the Veteran's left shoulder DJD was manifested by painful, but less than compensably limited, motion.

5.  From April 9, 2009 the Veteran's left shoulder DJD was manifested by arm motion limited to shoulder level, but no more.

6.  From November 1, 2009, the Veteran's left shoulder DJD was not manifested by arm motion limited to shoulder level.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the Veteran are met with respect to the claim of service connection for a low back disability; the Board has no further jurisdiction in the matter.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  A 10 percent rating for a left shoulder disability from July 31, 2008 is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5201 (2013).

3.  A 20 percent rating for a left shoulder disability from April 9, 2009 is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010, 5201 (2013).

4.  A rating in excess of 10 percent for a left shoulder disability from November 1, 2009 is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Code 5201 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  The Board will not address the VCAA as it relates to the claim for tinnitus, as it is fully granted herein.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As the rating decisions on appeal granted service connection for a left shoulder disability, and assigned disability ratings and effective dates for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). A December 2008 statement of the case (SOC) provided notice on the "downstream" issues of entitlement to increased initial ratings; and a February 2014 supplemental SOC (SSOC) readjudicated the matters after the Veteran and his representative had opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond/supplement the record.  He has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). 

The Veteran's available service treatment records (STRs) and pertinent postservice treatment records are associated with his claims file.  He was afforded VA examinations in August 2006, March 2007, October 2008, July 2012, and January 2013.  The examinations, cumulatively, are adequate for rating purposes; the examiners expressed familiarity with the pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.

Withdrawal of Claim

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In an October 2013 statement, the Veteran withdrew his appeal seeking service connection for a low back disability.  Hence, there is no allegation of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal must be dismissed.

Legal Criteria, Factual Background, and Analysis

The Board notes that all of the evidence in the record, with an emphasis on the evidence relevant to this appeal, has been reviewed.  The Veteran's record has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for Tinnitus

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Veteran claims he served in combat, and is therefore entitled to consideration of the instant claims under the relaxed evidentiary standard afforded under 38 U.S.C.A. § 1154(b).  The Veteran's DD Form 214 show the Veteran was awarded the Combat Aircrew Insignia.  Application of 38 U.S.C.A. § 1154(b) would suffice to establish that the Veteran sustained an injury (combat noise trauma) in service.  Whether or not his current hearing loss/tinnitus is related to such noise trauma is a question that still requires competent evidence.  It is not in dispute that the Veteran was exposed to some form of noise trauma in service.

It is not in dispute that the Veteran has tinnitus, as such disability has been noted on the August 2006 VA audiological evaluation.  Notably, tinnitus is a disability the presence of which is established by subjective complaints, and is capable of observation by the person experiencing it, but generally is not capable of objective verification.  The Board finds no reason to question the Veteran's reports that he has tinnitus; it is conceded that he has such disability.  As noted above, based on the Veteran's MOS in service and his combat experience, it is also not in dispute that he was exposed to noise trauma therein. 

Since first raising his claim of service connection for tinnitus in November 2005, the Veteran has reported he has had ringing in his ears since service or for over 40 years.  Notably, one way of substantiating a claim of service connection is by showing that a disability became manifest in service, and has persisted since.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The August 2006 evaluating audiologist noted that the Veteran did not identify any particular acoustic trauma in service, and therefore his tinnitus was unrelated to service.  However, the Veteran has identified acoustic trauma in service (his duties as an aircraft and engineer mechanic) and due to his combat service, acoustic trauma has been conceded.  The Board concludes that it is reasonably shown that the Veteran's tinnitus began in service and persisted, and that service connection for tinnitus is warranted.

Increased Rating for Left Shoulder

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.  With any form of arthritis, painful motion is a factor to be considered.  38 C.F.R. § 4.59. 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Code 5003.

Shoulder disability is rated under Codes 5200 to 5203.  Because the Veteran is right arm dominant, the left shoulder disability is rated as the minor joint.  As the Veteran is not shown to have ankylosis of the shoulder, Code 5200 does not apply. And as the Veteran does not have non-union, fibrous union, malunion, or dislocations of the shoulder, Codes 5202, 5203 likewise do not apply.

Arthritis of the left shoulder has been diagnosed, and the shoulder disabilities are rated based on limitation of motion. 38 C.F.R. § 4.71a, Code 5003.  The shoulder joint is considered a major joint.  38 C.F.R. § 4.45(f).  Under Code 5201 (for limitation of shoulder motion), the minimum schedular rating of 20 percent is warranted where there is limitation of motion of an arm at the shoulder level.  Limitation of minor arm motion to midway between the side and shoulder level warrants a 20 percent rating. Limitation of minor arm motion to 25 degrees from side warrants a 30 percent rating.  38 C.F.R. § 4.71a.  Normal forward flexion of a shoulder is from 0 to 180 degrees, normal abduction of a shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I.

A September 2006 VA treatment record indicates range of shoulder motion was normal bilaterally. Bilateral shoulder pain was diagnosed.  A March 2007 VA examination notes that the Veteran is right hand dominant.  He reported left shoulder pain.  The examiner noted the left shoulder had a full range of motion to 180 degrees of forward flexion without pain, abduction and external rotation were also at full range of motion to 180 degrees and 90 degrees, respectively.  There was no pain, weakness, or fatigability, and no proliferation or tenderness of the left shoulder.  March 2007 X-rays showed mild osteoporosis of the left shoulder. 

A July 2008 VA treatment record indicates that the Veteran reported left shoulder pain.  Left shoulder abduction was to 150 degrees, forward flexion was to 150 degrees, internal rotation was to 60 degrees, and external rotation was to 60 degrees.  X-rays of the left shoulder showed joint narrowing and mild DJD throughout the shoulder and the assessment was biceps tendonitis with a likely component of supraspinatus tendonitis.

On October 2008 VA examination, the Veteran reported bilateral shoulder pain as well as weakness, fatigability, and lack of endurance.  He reported difficulty climbing ladders and carrying heavy objects.  Left shoulder abduction was to 140 degrees with pain beginning at 130 degrees.  Forward flexion was to 180 degrees and external and internal rotation was to 90 degrees.  The examiner's assessment was osteoporosis of the left shoulder which appeared asymptomatic at the time given the left shoulder's full range of motion upon examination.  There were no signs of edema, effusion, weakness, tenderness, redness, subluxation, or guarding of movement.  There was no additional functional imitation due to pain, fatigue, weakness, or lack of incoordination, upon repetition.  The examiner noted the functional impact of the Veteran's bilateral shoulder pain on his occupation as pain and the inability to lift heavy objects higher than his chest.  The effect on daily activities was pain and an inability to strenuously exercise.  

A November 2008 VA treatment record notes left shoulder abduction was to 150 degrees, forward flexion was to 150 degrees, internal rotation was to 60 degrees, and external rotation was to 60 degrees.  X-rays of the left shoulder showed some degenerative changes in the left shoulder.  A February 2009 VA treatment record indicates the Veteran reported left shoulder pain over the entire shoulder which had gotten worse since he was using his left arm more following a right shoulder mass excision.  Left shoulder abduction was to 130 degrees, forward flexion was to 140 degrees, and external rotation was to 60 degrees. 

A March 2009 VA treatment record notes the Veteran works installing alarm systems.  His left shoulder elevation was to 160 degrees, extension was to 40 degrees, and abduction was to 120 degrees.  He reported his pain was aggravated by overhead activities.  An April 2009 VA record indicates the Veteran sought treatment for left shoulder pain.  He reported it wakes him up during the night.  Imaging revealed significant arthritis in the shoulder.  Abduction and adduction range of motion was full, external rotation was to 30 degrees, and flexion was to 80 degrees.  A possible rotator cuff repair was assessed.

A June 2009 MRI showed evidence of a rotator cuff tear.  Left shoulder forward flexion was to 140 degrees and abduction was to 110 degrees.  The Veteran reported not working due to shoulder pain.  There was tenderness to palpation over the joint and positive impingement, cross-arm, and Hawkins testing.  There was weakness with cuff strength.  A July 2009 VA treatment record indicates that the Veteran elected to have a left shoulder rotator cuff repair to address his left shoulder pain as he was happy with the results of the procedure with respect to his right shoulder.   There was tenderness to palpation over the joint, there was pain on cross arm test, and positive Hawkins and impingement testing.  There was pain and mild weakness with empty can testing, negative O'Brien and Speeds testing, and the Veteran was missing 20 or 30 degrees of flexion and abduction as compared to the right side, associated with pain.  

In August 2009, the Veteran underwent an arthroscopic left shoulder rotator cuff repair and tolerated the procedure well.  The Veteran's discharge instructions noted he should not use his left upper extremity and would not be able to return to work until cleared.  An August 2009 Certificate of Visit indicated that he would be unable to perform his regular duties until six months after surgery.  A later August 2009 VA treatment record indicates that the Veteran had begun his exercises though he continued to have pain in his left shoulder. 

A October 2009 VA treatment record shows the Veteran's left shoulder abduction was to 90 degrees, forward flexion was to 90 degrees, internal rotation was to 85 degrees and external rotation was to 65 degrees.  His incision was well-healed and he was to begin occupational therapy. A December 2009 VA treatment record indicates the Veteran was continuing therapy at home for his left shoulder and that he would like to go back to work installing security cameras.  His left shoulder abduction was to 110 degrees, internal rotation was to 15 degrees, and external rotation was to 30 degrees.  A December 2009 VA occupational therapy record indicates that the Veteran was working 30 hours per week.

A February 2010 VA treatment record indicates that the Veteran reported significant left shoulder pain at night but that he has been able to perform his daily activities.  Left shoulder forward flexion was to 120 degrees, abduction was to 110 degrees.  It was noted that the Veteran was doing well and his pain had improved.  Subsequent VA treatment records show the Veteran continued home exercises to improve strength post-surgery. 

On July 2012 VA examination of the left shoulder, the Veteran reported weakness and that he is very sedentary and notes that he is retired.  He denied flare-ups.  Left shoulder flexion and abduction were to 170 degrees with no objective evidence of painful motion, and these results were unchanged with no additional functional loss on repetitive testing.  Muscle strength on shoulder abduction and flexion was 4/5, and the examiner noted tenderness on palpitation of the left shoulder.  July 2012 X-rays showed the bones as well-aligned; there was no fracture, subluxation, or dislocation.  The examiner found that the Veteran's left shoulder disability does not impact his ability to work.  There was no ankylosis, negative impingement testing, negative can test, and negative testing for instability and dislocations.  There was negative testing for clavicle, scapula, and AC joint pathology.  There was, however, tenderness to palpation of the AC joint.  

On January 2013 VA examination, left shoulder flexion was to 150 degrees with painful motion beginning at the end of the range.  Abduction was to 120 degrees with painful motion beginning at the end of the range.  There was no additional limitation of motion upon repetition, but there was functional loss following repetitive testing, including less movement than normal and pain.  There was tenderness or pain upon palpation of the joints or soft tissue, but no guarding.  External and internal rotation was to 80 degrees with evidence of painful motion at the end of the range.  Muscle strength was 4/5.

Effective June 2009, a 10 percent rating was assigned based on arthritis with painful, but noncompensable range of motion.  With resolution of reasonable doubt in favor of the Veteran, a 10 percent rating is warranted effective July 31, 2008, but not before that date.  The July 31, 2008 VA treatment record indicates X-rays showed DJD of the left shoulder, as well as noted the Veteran's complaints of left shoulder pain on movement.  That record also notes limited range of motion, including 150 degrees of abduction, 150 degrees of flexion, and 60 degrees each of external and internal rotation.  Before that time, both flexion and abduction were full.  Even when consideration functional impairment, a 10 percent is not warranted before that time; a March 2007 record specifically noted no weakness, fatigabilty, or tenderness, and no other pathology limiting function was noted except for pain.  Nonetheless, a higher rating is not assignable under a range of motion diagnostic code where pain does not cause a compensable functional loss.  This is because "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

The next higher (20 percent) rating for disability of the minor shoulder under Code 5201 is warranted when there is limitation of arm motion at shoulder level or impairment approximating such level of severity.  See 38 C.F.R. § 4.7.  As is noted above, 90 degrees constitutes shoulder level.  

From April 9, 2009, the date of a VA treatment record indicating significant arthritis and flexion limited to 80 degrees, it is shown that the Veteran's left shoulder disability was manifested by limitation of motion at the shoulder level. Specifically, it was noted that forward flexion was to 80 degrees abduction, less than the 90 degrees of shoulder level.  Such finding reasonably establishes entitlement to the minimum compensable rating of 20 percent for disability of the minor shoulder.  Not entitled prior to that time, as range of motion was not limited to that point.  

A rating in excess of 20 percent is not warranted at any time as left shoulder motion is not shown to have been limited to 25 degrees from the side, even considering additional functional loss.  For example, at the October 2008 examination, the objective evidence indicated no edema, effusion, weakness, tenderness, redness, subluxation, guarding, and no additional limitations upon repetitive testing.  Again, pain remained the primary limiting factor throughout.  See Mitchell, 25 Vet. App. 32, 33, 43

The Veteran was granted a temporary total rating for the period from August 3, 2009 to November 1, 2009 for convalescence following a left shoulder arthroscopic rotator cuff repair.  Therefore, this period is not under consideration. 

From November 1, 2009, the Veteran has been rated at 10 percent.  The preponderance of the evidence is against a rating in excess of 10 percent for this time period.  To warrant the 20 percent rating for the shoulder under Code 5201, there must be limitation of arm motion at the shoulder level. From November 1, 2009, the Veteran has had left arm motion well above the shoulder level (90 degrees), to include to 110 degrees in December 2009 and February 2010, and 170 degrees by July 2012.  On July 2012 VA examination of the left shoulder, the Veteran reported weakness and that he is very sedentary and notes that he is retired.  He denied flare-ups.  There was no additional functional loss on repetitive testing.  Muscle strength on shoulder abduction and flexion was 4/5.  There was no ankylosis, negative impingement testing, negative can test, and negative testing for instability and dislocations.  There was negative testing for clavicle, scapula, and AC joint pathology.  There was, however, tenderness to palpation of the AC joint.  On January 2013 VA examination, there was no additional limitation of motion upon repetition, but there was functional loss following repetitive testing, including pain.  There was tenderness or pain upon palpation of the joints or soft tissue, but no guarding.  Muscle strength was 4/5.  While the Veteran has some additional limitations due to pain/on use, these do not rise to the level of equivalency to limitation at the shoulder level.  Consequently, DeLuca factors do not present a basis for an increase in the rating for this period.   

The staged ratings assigned recognize that the Veteran has painful motion of the left shoulder. There are no left shoulder symptoms/impairment of function shown or alleged that are not fully encompassed by the criteria for the ratings assigned. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluations in this case are not inadequate. Ratings in excess of those assigned are provided for certain manifestations of the service-connected left shoulder disability, but the evidence reflects that those manifestations are not present in this case. Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders, as the criteria assess range of motion and additional functional limitations.  Accordingly, this issue need not be referred for consideration of extraschedular ratings.  Therefore, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  See Thun, 22 Vet App. 111.  

Finally, the record shows that the Veteran owns his own business and VA treatment records from December 2009 shows the Veteran was working 30 hours per week following his left shoulder surgery.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that a separate claim for TDIU is pending with the RO.


ORDER

The appeal seeking service connection for a low back disability is dismissed.

The appeal seeking service connection for tinnitus is granted.

A 10 percent rating from July 31, 2008 for a left shoulder disability is granted.

A 20 percent rating from April 9, 2009 for a left shoulder disability is granted.  

A disability rating in excess of 10 percent from November 1, 2009 for a left shoulder disability is denied. 


REMAND

Remand is required regarding the right shoulder increased evaluation claim to obtain clarification on the Veteran's period of convalescence.  The Veteran claims that his temporary total disability rating for convalescence following surgery on his right shoulder should be extended due to his inability to work.  He was awarded a 100% temporary rating from June 8, 2007 to September 1, 2007. 

On March 2007 VA examination, the Veteran reported being scheduled for surgery, and that his right shoulder does not have a functional impact on his occupational duties because they involve talking on the phone.  June 2007 VA treatment records show the Veteran underwent an arthroscopic right rotator cuff repair on June 8, 2007.  He tolerated the procedure well without any apparent problems.  His discharge instructions noted no heavy lifting for 6 weeks, no driving for 6 weeks, and he could return to work, but could only perform activities involving a pen or pencil or computer and keyboard.  He was discharged on June 9, 2007.  In October 2007, four months after surgery, a VA treatment record notes the Veteran reported not being able to work as a camera installer due to shoulder pain.

A May 2008 VA social work note shows that the Veteran requested assistance for collecting convalescence during his recuperation time.  The provider consulted with orthopedics, and was told that a length of recuperation could not be determined.  A November 2008 VA treatment record shows the Veteran complained of bilateral shoulder pain and pain with overhead activities in both shoulders.  He also reported frustration at being awarded 2 months temporary total disability for his right shoulder, and stated that his occupation requires overhead activity and that he was unable to work 2 months status post-surgery.  The treatment record indicates that an arthroscopic rotator cuff repair can take up to a year for recovery.  A December 2008 VA Certificate of Visit indicates the Veteran had right shoulder surgery in June 2007 and is released to go to work.  

The Veteran contends he should be awarded up to 13 months of convalescence following his right shoulder surgery in June 2007 (see October 2010 statement).  The record is inconsistent in Veteran's occupational duties (answering telephones versus physically installing cameras) as well as the medical instructions for the Veteran to return to work (the June 2007 discharge instructions allowing him to work with a computer versus the December 2008 Certificate of Visit releasing the Veteran to return to work).  The record is also not clear on when the Veteran did return to work following his right shoulder surgery.  Additional clarification on these issues is required to assess the Veteran's period convalescence as well as functional impact of his right shoulder disability long-term. 

The Veteran's period of convalescence and ability to work following his right shoulder surgery presents questions that may be appropriate for a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Remand is required regarding the claim for service connection for bilateral hearing loss to obtain a new examination and opinion.  A new examination is necessary to again attempt to obtain valid testing results and to obtain and adequate opinion.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (hearing loss not shown in service or at separation from service, may be service-connected if evidence shows that it is actually due to incidents during service).  2009 VA treatment records suggest that the Veteran was providing inconsistent results.  As the 2006 etiological opinion was based solely on the demonstration of normal hearing at discharge and is thus inadequate, remand regarding both ears is required for and attempt to obtain adequate and accurate testing results.  

Accordingly, the case is REMANDED for the following:

1.  Provide an appropriate examination of the Veteran to determine the severity of his right shoulder disability.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should describe all symptoms, impairment, and functional limitations due to the disabilities in detail.  The examiner should be provided the appropriate rating criteria, and the clinical findings reported should include sufficient detail.  

The examiner should elicit from the Veteran a detailed history regarding his June 2007 right shoulder surgery convalescence, review the surgical and follow-up treatment records, and offer an opinion as to whether convalescence beyond September 1, 2007 was required.

2.  Provide the Veteran with an appropriate examination to determine the etiology of any diagnosed hearing loss.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.  

First, the examiner must ascertain if there is right and left ear hearing loss, for VA purposes.  Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service evidence of record whether it is at least as likely as not (50 percent or greater probability) that any diagnosed hearing loss was caused or aggravated by the Veteran's military service.  The examiner must specifically address the Veteran's assertions of an in-service noise exposure and continuously diminishing hearing capability since service discharge.  The examiner must also specifically address the Veteran's STRs, other medical evidence of record, including the 2009 VA treatment records, and the prior VA examination.  The examiner must be notified that the lack of demonstrated hearing loss at service discharge or within one year does not rule out that hearing loss is due to in-service incidents.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Department of Veterans Affairs


